FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ROBERT FREDERICK GARCEAU,               No. 99-99022
             Petitioner-Appellant,
                                           D.C. No.
                v.
                                        CV F-95-5363
JEANNE S. WOODFORD, Warden, of              OWW
San Quentin State Prison,
                                           ORDER
             Respondent-Appellee.
                                     
    On Remand from the United States Supreme Court

                 Argued and Submitted
        March 24, 2004—San Francisco, California

                   Filed March 3, 2005

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
            Sidney R. Thomas, Circuit Judges.


                       COUNSEL

Lynne S. Coffin, Coffin & Love, San Francisco, California,
for the petitioner-appellant.

Clayton S. Tanaka, Deputy Attorney General, Sacramento,
California, for the respondent-appellee.


                         ORDER

  The Supreme Court reversed our prior judgment and
remanded this case for us to determine the effect of the

                           2459
2460                GARCEAU v. WOODFORD
Antiterrorism and Effective Death Penalty Act of 1996 on this
case. See Woodford v. Garceau, 538 U.S. 202, 210 (2003).
After supplemental briefing after remand, oral argument, and
submission of the case for decision, petitioner Robert Freder-
ick Garceau died on December 29, 2004.

   Because petitioner’s death renders this case moot, the peti-
tion for a writ of habeas corpus should be dismissed as moot.
See Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003). This
case is therefore remanded to the district court with instruc-
tions to dismiss the petition for a writ of habeas corpus.

  REMANDED with instructions.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.